Appeal, insofar as taken from that portion of the July 1, 1998 Appellate Division order that dismissed the appeal from the May 29, 1997 Supreme Court judgment, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the remainder of the order appealed from does not finally determine the action within the meaning of the Constitution.